Citation Nr: 1106189	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury 
(TBI).

2. Entitlement to service connection for headaches, to include as 
secondary to TBI.


WITNESSES AT HEARING ON APPEAL

Appellant, Father


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from January 1977 to January 
1981.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the appellant's claims for entitlement to 
service connection for traumatic brain injury and headaches.  The 
October 2008 rating decision also denied the appellant's claim 
for an increased rating for service-connected polyopsia.  The 
appellant filed an October 2008 notice of disagreement with the 
October 2008 rating decision, including the increased rating 
issue, and a September 2009 substantive appeal.  In a June 2010 
statement, prior to transfer of the case to the Board, the 
appellant withdrew his appeal for entitlement to an increased 
rating for service-connected polyopsia.  The RO sent a June 2010 
letter to the appellant notifying him that it had received his 
withdrawal of the appeal and had discontinued action on the 
appeal.  Thus, that issue is not before the Board.  

In August 2010, the appellant testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he was assaulted and robbed in July 
1977 in San Diego, California.  (See August 2010 Board Hearing 
Transcript (Tr.) at p. 3).  In a November 2008 letter, the 
appellant's cousin stated that the appellant had called her in 
1977 and told her that he had been attacked.  She reported that 
when she saw the appellant the next day, he had bruises to the 
head, and looked as though he had been roughed up.  She stated 
that he seemed sullen and short-tempered, which was very unlike 
his usual emotional state, and noted that he had made decisions 
that she thought were questionable or even a bit irrational.  She 
also reported that she had not had much contact with the 
appellant in the ensuing years.  As a lay person, the appellant's 
cousin is competent to report symptoms capable of lay 
observation, such as the appellant's physical and emotional 
state.

The appellant also contends that less than a week later, while he 
was home on leave in July 1977, his sister hit him on the right 
side of his head with a rock.  (See Tr. at p. 7-8).  In a January 
2009 statement, the appellant's sister states that within a week 
of the Veteran's San Diego injury, she accidentally hit him in 
the head with a rock, noting that for the longest time she 
thought all of his vision problems were her fault.  

The appellant contends that he has had symptoms of a traumatic 
brain injury, including headaches, concentration problems, neck 
pain and his service-connected vision problems, since the July 
1977 incidents.  (See Tr. at p. 24- 26).  The appellant's service 
treatment records reflect that he first received treatment for an 
eye problem in August 1977.  However, the Board notes that an 
October 1977 service treatment record reflects the appellant 
reported that his vision symptoms began in May 1977.

Although the appellant's service treatment records do not contain 
any record of a TBI, the appellant, his cousin, and his sister 
are competent to report symptoms capable of lay observation.  The 
Board notes that January 2000 private treatment records, dated 
several years prior to his claim for entitlement to service 
connection for TBI, indicate the appellant reported a history of 
a head injury as a child thirty-three years earlier, and a 
subsequent "bump" in June 1977 due to a "mugging."  It was 
indicated that he had complaints of headaches in the back of the 
head.  The appellant is also competent to report that he has had 
symptoms such as headaches and concentration problems since 
service.  Additionally, a June 2008 note from E.N., M.D., 
indicates that an old evaluation by Dr. J.W. suggests an old 
superior oblique palsy, which would be in keeping with a 
traumatic closed head injury.  A February 2010 VA examiner 
suggested that the appellant have a traumatic brain injury 
evaluation.  The appellant has not been seen for a VA examination 
to determine if he has residuals of a traumatic brain injury.  
Thus, the Board finds that the appellant should be scheduled for 
a VA examination to determine whether the appellant has residuals 
of a TBI that are related to service.  A VA examination would 
also be useful to determine whether the appellant has headaches, 
to include as secondary to a TBI, that are related to service.

Additionally, at the August 2010 Board hearing, the appellant 
testified that he had reported the assault at the gate of the 
base between 8:30 and 9:30 pm on July 27, 1977.  (Tr. at pgs. 4-
5.)  The RO should attempt to obtain any base records from the 
San Diego base, to include the appellant's service personnel 
records, which may verify his statement that he reported the 
assault on July 27, 1977.

In August 2010, the Board received copies of service personnel 
records, and internet articles pertaining to brain injuries, from 
the appellant.  The Board notes that VA regulations require that 
pertinent evidence submitted by the appellant must be referred to 
the agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant or 
representative.  38 C.F.R. § 20.1304 (2010).  No waiver has been 
associated with the claims file.  Thus, the RO should consider 
these documents when it readjudicates the claim.

Finally, the VA treatment records in the file only date to 
January 2009.  The appellant's complete VA treatment records from 
January 2009 to present may be useful in adjudicating the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify the name and address of all medical 
providers who provided treatment to him as a 
child (reported as at age 8) for a head 
injury.  Any authorization necessary for 
release of identified records should be 
obtained from the Veteran.  If no such 
identified records are obtainable, the claims 
folder must indicate this fact.

2.  Obtain all of the appellant's VA 
treatment records from January 2009 to 
present.  If no records are available, the 
claims folder must indicate this fact.

3.  Request records from the San Diego base 
to which the appellant was assigned in July 
1977, to include the appellant's service 
personnel records, to verify his statement 
that he reported an assault between 8:30 p.m. 
and 9:30 p.m. on July 27, 1977.  If no 
records are available, the claims folder must 
indicate this fact.

4.  Following the completion of the above, 
schedule the appellant for VA examination 
with the appropriate clinician to determine 
the following:

*	Whether it is at least as likely as not 
that the appellant has residuals of a 
traumatic brain injury that are related 
to his active service.

*	Whether it is at least as likely as not 
that the appellant has headaches that 
are related to service, to include as 
secondary to a TBI.

The VA clinician is requested to provide a 
thorough rationale for all opinions provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood).

The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

5. Thereafter, readjudicate the issues on 
appeal of entitlement to service connection 
for a TBI, and entitlement to service 
connection for headaches, to include as 
secondary to a TBI.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

